Title: From Alexander Hamilton to Elisha Boudinot, 12 July 1792
From: Hamilton, Alexander
To: Boudinot, Elisha



Dear Sir:
Philidelphia, July 12th, 1792.

I wrote to you, a day or two since, on the subject of the advertisement.

You recollect there is a power to borrow to be given to the Committee, under the seal of the Corporation. No time ought to be lost in preparing and executing the power, and making application for the loan. Not more than 30,000 dollars, in addition to the 10,000 already borrowed, need at first be asked for. I shall write to Mr. Seton by to-morrow’s post.
Pray, my friend, let nothing slumber.
Yours,
A. Hamilton
